Order filed July 10, 2012, Withdrawn, Appeal Reinstated and Order filed July 19,
2012




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00594-CR
                                     ____________

                       JACK M. MANISCALCO, JR., Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                   On Appeal from the 434th Judicial District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 11-DCR-056387


                                          ORDER

       On July 10, 2012, this Court issued an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for failure to file appellant's brief.
On July 17, 2012, appellant filed a motion to reinstate the appeal. Appellant's brief was
filed July 16, 2012.     The motion is GRANTED.            Our order of July 10, 2012, is
WITHDRAWN. The appeal is REINSTATED. Appellee's brief is due in thirty days.

                                           PER CURIAM